Case: 18-10843   Date Filed: 10/19/2018   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-10843
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:17-cv-01712-TCB



THELMA OWENS,

                                                           Plaintiff-Appellant,

                                  versus

REAL TIME RESOLUTIONS INC.,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (October 19, 2018)

Before WILSON, WILLIAM PRYOR and JULIE CARNES, Circuit Judges.

PER CURIAM:
               Case: 18-10843     Date Filed: 10/19/2018    Page: 2 of 3


      Thelma Owens appeals pro se the dismissal with prejudice of her complaint

that Real Time Resolutions, Inc., violated federal and state law when it attempted

to foreclose on her home. After Owens filed her complaint in a Georgia court, Real

Time Resolutions promptly removed the action to the district court and filed a

motion to dismiss. The district court dismissed Owens’s complaint for failure to

state a claim and denied her motion for reconsideration. We affirm.

      Owens argues that the district court violated her right to a trial by jury by

dismissing her complaint, but her argument fails. A district court may dismiss a

complaint for “failure to state a claim upon which relief can be granted.” Fed. R.

Civ. P. 12(b)(6). The district court did not violate Owens’s right to a trial by jury

because it determined that her complaint failed to state a claim as a matter of law.

See Garvie v. City of Fort Walton Beach, Fla., 366 F.3d 1186, 1190 (11th Cir.

2004).

      Under Georgia law, Owens has no right to challenge the validity of the

assignment of her security deed to Real Time Resolutions. Although Owens argues

that she did not sign a waiver of rights, Owens admitted in her complaint that she

executed a security deed in favor of BNC Mortgage Inc., in which she did “grant

and convey to MERS [Mortgage Electronic Registration Systems, Inc.] (solely as

nominee for Lender and Lender’s successors and assigns) and the successors and

assigns of MERS, with power of sale,” of her home. Mortgage Electronic Systems


                                           2
              Case: 18-10843     Date Filed: 10/19/2018    Page: 3 of 3


exercised its authority to assign Owens’s security deed to Property Asset

Management, Inc., which assigned the instrument to a third party, which then

assigned it to Real Time Resolutions. If there was a flaw in the assignment, only

Real Time Resolutions and the earlier deed holder could challenge the assignment.

See Ames v. JP Morgan Chase Bank, N.A., 783 S.E.2d 614, 620 (Ga. 2016) (“The

assignment of a security deed is a contract between the deed holder and the

assignee. . . . And a lawsuit on a contract generally may be brought only by a party

to the contract or an intended third-party beneficiary of the contract.”). As a

stranger to their agreement, Owens has no right to challenge the assignment to

Real Time Resolutions.

      Owens has abandoned any challenge she could have made to the dismissal

of her claims that Real Time Resolutions violated the Fair Debt Collection

Practices Act, the Fair Credit Reporting Act, the Truth in Lending Act, or the Fair

Trade Commission Act. “[T]he law is by now well settled in this Circuit that a

legal claim or argument that has not been briefed before the court is deemed

abandoned and its merits will not be addressed.” Access Now, Inc. v. Sw. Airlines

Co., 385 F.3d 1324, 1330 (11th Cir. 2004). Owens makes no argument against the

dismissal of her claims against Real Time Resolutions under federal law.

      We AFFIRM the dismissal of Owens’s complaint.




                                          3